Fourth Court of Appeals
                              San Antonio, Texas

                                    JUDGMENT
                                  No. 04-15-00509-CR

                                  Terrance RAMSEY,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

               From the 186th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013CR5401
                     Honorable Maria Teresa Herr, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED. See TEX. R. APP. P. 25.2(d), 37.1.

      SIGNED December 16, 2015.


                                            _____________________________
                                            Karen Angelini, Justice